Citation Nr: 0636191	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-02 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to June 
1979 and from January 1980 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2005.


FINDING OF FACT

1.  The veteran's hearing loss is manifested by level I 
hearing in each ear.  

2.  The veteran's left ear hearing loss disability has not 
been shown to produce an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization sufficient 
to render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

A compensable evaluation for service-connected hearing loss 
of the left ear is not warranted.  38 U.S.C.A. §§ 1155, 1160, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 
3.383, 3.385, 4.85 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was originally denied service connection for 
hearing loss by way of a rating decision dated in June 1995.  
The basis for the denial was that the veteran did not have a 
hearing loss disability under VA regulations.  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran reopened his claim for service connection in 
August 2002.  The veteran was afforded a VA audiology 
examination April 2003.  Audiometric testing revealed 
puretone thresholds of 20, 20, 10, and 30 decibels in the 
right ear, at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Testing also revealed puretone thresholds of 
30, 20, 25, and 40 decibels in the left ear for the same 
frequencies.  The average decibel losses were 20 in the right 
ear and 29 in the left ear.  The veteran had a speech 
discrimination score of 100 percent for each ear.  

The veteran was granted service connection for a hearing loss 
disability in the left ear in July 2003.  He was assigned a 
noncompensable disability rating.  The veteran was denied 
service connection for hearing loss in the right ear as the 
results of the April 2003 audiogram did not reflect a hearing 
loss that met the requirements of 38 C.F.R. § 3.385.

The veteran disagreed with the noncompensable disability 
rating.  He testified at a Travel Board hearing in November 
2005.  The veteran testified how he was in an American 
establishment in Greece in 1985.  A bomb was detonated in the 
establishment and he suffered a number of injuries and 
wounds.  He said his hearing loss was the result of the bomb 
blast.  The veteran said that he continued to experience 
problems with his hearing during the remainder of service and 
to the present.  He said that he had difficulty hearing with 
his left ear if there were multiple people talking or 
background noise.  He said that his right ear was much better 
than his left ear.  The veteran said that he felt his hearing 
loss had gotten worse since his last examination.  

The veteran's case was remanded for additional development in 
April 2006.  The veteran was afforded a VA audiology 
examination in June 2006.  Audiometric testing revealed 
puretone thresholds of 40, 35, 20, and 40 decibels in the 
right ear, at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Testing also revealed puretone thresholds of 
40, 40, 40, and 60 decibels in the left ear for the same 
frequencies.  The average decibel losses were 34 in the right 
ear and 45 in the left ear.  The veteran had a speech 
discrimination score of 94 percent for the right ear and a 
score of 92 for the left ear.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

The veteran's claim for a higher evaluation for his left ear 
hearing loss is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric Level I for essentially 
normal acuity, through numeric Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

At the outset, the Board notes that the veteran, through his 
representative, has challenged the adequacy of VA 
compensation and pension audiology examinations in general, 
and how they are used to evaluate a veteran's level of 
hearing loss disability.  Specifically, the veteran 
challenges the method of using a sound-proof room to 
administer the test as opposed to another method that would 
constitute a more realistic assessment of the level of 
impairment.  The veteran has not presented any evidence to 
show that the type of examination used by VA does not provide 
a reliable means of evaluating a hearing loss disability.  
Further, he has not provided any evidence of any other type 
of evaluation that would be a recognized alternative means of 
assessing his level of hearing loss disability.  Nor has he 
presented evidence that any alternative method of evaluation 
would furnish results that would meet the rating criteria 
that provide the legal basis for evaluating a hearing loss 
disability.  

Because the veteran has presented only his personal views on 
the method used to evaluate his hearing loss disability, and 
has not presented any objective evidence to demonstrate that 
the VA method is inadequate in any way, the Board finds that 
the VA audiology examination reports from April 2003 and June 
2006 are sufficient for rating purposes.  

As noted above, the veteran is service-connected for hearing 
loss in only one ear.  As such, this circumstance is 
evaluated under the paired organ exception.  Where there is 
total deafness in one ear that is service-connected, and 
total deafness in the nonservice-connected ear, the veteran 
shall be paid a rate of compensation as if the combination of 
the two disabilities were the result of service-connected 
disability.  See 38 U.S.C.A. § 1160(a)(3) (West 2002); 38 
C.F.R. § 3.383(a); VAOPGCPREC 32-97.  

The Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
section 103, amended 38 U.S.C.A. §1160(a)(3) in December 
2002, by deleting the requirement for total deafness in the 
service-connected ear and inserting deafness compensable to a 
degree of 10 percent or more.  The amendment also deleted the 
words total deafness for the nonservice-connected ear and 
inserted the word deafness.  See 38 U.S.C.A. 
§ 1160(a)(3)(West Supp. 2006).

VA promulgated a change to 38 C.F.R. § 3.383(a)(3) to 
implement the statutory change in August 2004.  The effective 
date of the change is December 6, 2002.  See 69 Fed. Reg. 
48,148-48,150 (Aug. 9, 2004).  The rule change noted that the 
term deafness was not defined.  Accordingly, VA established 
that in order to apply the paired organ exception, there must 
be a service-connected hearing impairment in one ear to a 
degree of 10 percent or more.  As to the nonservice-connected 
ear, VA determined that there must be hearing loss, as 
defined by 38 C.F.R. § 3.385, to constitute a hearing 
impairment as contemplated by the statute.  The result of the 
amendment is that a veteran must have a service-connected 
hearing impairment of 10 percent or more, and a hearing 
impairment in the nonservice-connected ear that meets the 
criteria at 38 C.F.R. § 3.385 before both ears may be 
considered in deriving the level of disability.  If the 
hearing loss of the service-connected ear is rated at less 
than 10 percent, then the hearing loss of the nonservice-
connected ear is still considered to be Level I, no matter 
the level of hearing impairment.  See 69 Fed. Reg. 48,149-
48,150; 38 C.F.R. § 4.85(f) (2006).

A review of the April 2003 audiometric study, and using the 
speech discrimination scores from the audiogram, correlates 
to Level I hearing in the right and left ears.  See 38 C.F.R. 
§ 4.85, Table VI (2006).  Although the veteran's right ear 
hearing loss does not meet the requirements of 38 C.F.R. 
§ 3.385, Level I hearing is conceded for demonstration 
purposes only.  The combination of the two ears corresponds 
to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VII 
Diagnostic Code 6100 (2006).  The assigned evaluation is 
determined by mechanically applying the rating criteria to 
certified test results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

The same result is reached in using the information from the 
June 2006 VA audiogram.  Although the audiogram represents a 
change from April 2003, and the veteran's hearing loss in the 
right ear now meets the criteria of 38 C.F.R. § 3.385, he 
still has Level I hearing in each ear.  Again, resulting in a 
noncompensable disability evaluation.  

The Board has also considered the provisions under 38 C.F.R. 
§ 4.86 (2006) for exceptional patterns of hearing impairment.  
However, the veteran does not have a puretone threshold of 55 
decibels, as reflected by the April 2003 and June 2006 VA 
examinations, at the required frequencies such as to require 
application of 38 C.F.R. § 4.86(a).  Further, neither the 
April 2003 nor the June 2006 audiograms demonstrates the 
requisite 30-decibel loss at 1,000 Hertz and 70 decibel or 
more loss at 2,000 Hertz to warrant consideration of 
38 C.F.R. § 4.86(b). 

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1) (2006).  The veteran's representative 
presented argument in November 2006 regarding the meaning of 
the provision, particularly what factors are considered in 
determining if an extraschedular rating is warranted.  The 
veteran has not presented any evidence that his particular 
service-connected hearing loss disability of the left ear 
results in a unique disability that is not addressed by the 
rating criteria.   Specifically, there is no evidence of 
frequent hospitalization or marked interference with 
employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996) (the Board is 
not precluded from concluding that a claim does not meet the 
criteria for submission to the Undersecretary for Benefits or 
the Director of the Compensation and Pension Service pursuant 
to 38 C.F.R. § 3.321(b)(1)).  

The veteran has made only broad allegations regarding what 
should be considered in determining if an extraschedular 
rating is in order.  He has not listed any specific factors 
that he believes should be considered nor has he provided any 
evidence of his disability being such that the rating 
criteria is inadequate to address his level of disability.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of the issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the veteran's 
hearing loss in the left ear.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2006).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran's request to reopen his claim for service 
connection for hearing loss was received in August 2002.  The 
RO wrote to the veteran in December 2002.  The veteran was 
informed of the evidence/information needed to substantiate 
his claim for service connection.  He was advised of VA's 
duty to assist and what he needed to do in the development of 
his claim.  He was further advised to submit evidence to the 
RO.

The veteran was granted service connection for hearing loss 
of the left ear in July 2003.  He disagreed with the 
disability rating assigned and perfected an appeal of that 
issue.

The Board remanded the veteran's case for additional 
development in April 2006.  The Appeals Management Center 
(AMC) wrote to the veteran in May 2006.  He was informed of 
the evidence/information needed to substantiate his claim for 
a higher rating for his hearing loss disability.  He was 
advised of VA's duty to assist and what he needed to do in 
the development of his claim.  The AMC provided an 
explanation of how VA determines the disability rating in an 
individual case.  The veteran was given examples of types of 
evidence he could submit that could be used to justify a 
higher disability rating.  He was asked to submit evidence to 
the AMC.  

The veteran was issued a supplemental statement of the case 
(SSOC) in July 2006.  The SSOC reviewed the evidence added to 
the record and informed the veteran that his claim remained 
denied.  

The Board finds that the December 2002, and May 2006 letters 
to the veteran fulfilled VA's duty to notify him regarding 
the evidence necessary to support his claim, what VA is 
responsible for, what the veteran is responsible for, how VA 
determines a disability rating, and for notifying the veteran 
to submit any pertinent evidence in his possession.  

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  No treatment records 
were identified by the veteran as pertinent to his hearing 
loss disability.  The veteran was afforded two VA 
examinations to assess his level of disability.  The veteran 
testified at a Travel Board hearing.  His case was remanded 
to allow the veteran to submit additional evidence in support 
of his claim.  The veteran has not alleged that there is any 
outstanding evidence pertinent to his claim.

The Board notes that the veteran, through his representative, 
argued that VA failed in its duty to assist by providing an 
inadequate VA examination to assess the level of hearing loss 
disability.  However, for the reasons stated supra, there is 
no basis to conclude that the VA examinations provided were 
inadequate.  Thus, there is no basis to find that the duty to 
assist was not met in this case.  


ORDER

Entitlement to a compensable evaluation for service-connected 
left ear hearing loss is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


